DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a forming-material connecting device comprising:
a cutter that cuts a forming material constituted by a plurality of continuous fiber bundles and supplied in a supply direction corresponding to an extending direction of the plurality of continuous fiber bundles, the cutter cutting at least a portion of the plurality of continuous fiber bundles, the plurality of continuous fiber bundles being impregnated with a resin material; and
a joining portion that joins two cut portions of the forming material by joining the resin materials of the two cut portions by heating, the two cut portions being obtained by cutting the forming material at a cutting point in the forming material, one of the two cut portions being upstream of the cutting point in the supply direction, another of the two cut portions being downstream of the cutting point in the supply direction, or joins a trailing end portion of a preceding forming material and a leading end portion of a following forming material by joining the resin materials of the preceding forming material and the following forming material by heating.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748